          Case 4:20-cv-01407-LPR Document 6 Filed 04/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BRADLEY BARRETT JORDAN                                                          PLAINTIFF

v.                                  Case No. 4:20-cv-01407-LPR

DOES                                                                         DEFENDANTS

                                             ORDER

       The Court has received a Recommended Disposition from United States Magistrate Judge

J. Thomas Ray. (Doc. 4). No objection has been filed, and the time for doing so has passed.

After a careful and de novo review of the Recommended Disposition and the entire record, the

Court adopts the Recommended Disposition in its entirety.

       Accordingly, this case is DISMISSED without prejudice due to a lack of prosecution. See

FED. R. CIV. P. 41(b) and Local Rule 5.5(c)(2).    The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that an in forma pauperis appeal from the Order and Judgment dismissing this action

would not be taken in good faith.


       IT IS SO ORDERED this 19th day of April 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
